IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          No. COA16-247

                                      Filed: 18 October 2016


 Haywood County, No. 13-JT-2

 IN THE MATTER OF: K.G.W.



      Appeal by respondent-mother from orders entered 5 November 2015 by Judge

Monica H. Leslie and 3 December 2015 by Judge Roy T. Wijewickrama in District

Court, Haywood County. Heard in the Court of Appeals 26 September 2016.


      Rachael J. Hawes, for petitioner-appellee Haywood County Health and Human
      Services Agency.

      Leslie Rawls, for respondent-appellant.

      Parker Poe Adams & Bernstein LLP, by Michael J. Crook, for guardian ad
      litem.


      STROUD, Judge.


      Respondent appeals from the trial court’s orders terminating her parental

rights to her minor child, Ginny.1 For the following reasons, we affirm.

                                            I.      Background

      On 4 January 2013, the Haywood County Department of Social Services2

(“DSS”) filed a petition alleging Ginny was an abused, neglected, and dependent


      1   A pseudonym is used to protect the identity of the juvenile and for ease of reading.
      2   Now called the Haywood County Health and Human Services Agency.
                                    IN RE: K.G.W.

                                   Opinion of the Court



juvenile because two days earlier Ginny arrived at school with injuries she said were

from her “father” spanking her and “accidentally” punching her in the nose; this same

date the trial court ordered DSS receive non-secure custody of Ginny. On 4 March

2013, the trial court entered an order adjudicating Ginny to be an abused and

neglected juvenile.

      On 12 December 2014, the trial court entered an order changing the permanent

plan for Ginny to adoption and directing DSS to file a petition to terminate parental

rights to Ginny.      On 17 February 2015, DSS filed a petition for termination of

respondent’s parental rights to Ginny alleging grounds of abuse, neglect, failure to

make reasonable progress to correct the conditions that led to Ginny’s removal from

her home, failure to pay a reasonable portion of the cost of Ginny’s care while she was

in DSS custody, and dependency. On 5 November 2015, the trial court entered an

order concluding that grounds exist to terminate respondent’s parental rights

pursuant to neglect, failure to make reasonable progress to correct the conditions that

led to Ginny’s removal from her home, and failure to pay a reasonable portion of the

cost of Ginny’s care while she was in foster care. Thereafter, the trial court held a

disposition hearing,

      The trial court held a disposition hearing on 9 November 2015, wherein

respondent attempted to offer Dr. Sandra Newes as an expert witness in clinical

psychology. Upon objection from both DSS and the guardian ad litem, the trial court



                                          -2-
                                               IN RE: K.G.W.

                                             Opinion of the Court



allowed a voir dire examination of Dr. Newes to determine if she qualified to testify

as an expert witness in this particular case. After the voir dire, the trial court

sustained DSS’s and the guardian ad litem’s objection and did not allow her to testify

as an expert witness. However, the trial court did allow respondent to elicit testimony

from Dr. Newes as an offer of proof. Ultimately, the trial court concluded that

termination of respondent’s parental rights was in Ginny’s best interests, and on 3

December 2015 it entered an order terminating respondent’s parental rights to

Ginny.3 Respondent appeals.

                                              II.     Expert Witness

          The only issues respondent raises on appeal are regarding Dr. Newes.

Respondent argues that “(1) Dr. Newes qualified as an expert; (2) the testimony

satisfied the requirements of N.C. R. Ev. 702(2); and (3) the testimony was relevant,

reliable, and necessary to determine the child’s best interest” because

                    3.    Even under the more stringent Rules of Evidence
                    Dr. Sandra Newes’ expert testimony was admissible,
                    because she qualified as an expert witness; her expert
                    opinion was based on sufficient facts and data; and her
                    opinion resulted from reliable principles and methods
                    applied to the facts.

                    4.     In excluding Dr. Newes testimony, the trial court
                    improperly applied the Rules of Evidence instead of the
                    statutory best interest hearing procedures, under which
                    the rules of Evidence do not apply[.]


          3   The order also terminated the parental rights of Ginny’s father, but he is not a party to this
appeal.

                                                     -3-
                                      IN RE: K.G.W.

                                    Opinion of the Court



              5.    The trial court wrongfully excluded Dr. Newes’
              testimony based on matters that go to the weight of the
              evidence not its admissibility.

              6.     The trial court improperly limited Mother’s offer of
              proof, saying “this is an offer of proof, not testimony.”

              7.    The trial court’s erroneous exclusion of Dr. Newes’
              expert testimony deprived Mother of a fundamental right
              and resulted in harm.

But we need not determine whether the trial court was required to consider Dr.

Newes as an “expert witness” under Rule of Evidence 702 as defendant argues, since

as a practical matter, the trial court found that Dr. Newes’s testimony would not be

helpful due to her lack of contact with the child and her lack of experience in juvenile

neglect and dependency cases.

              Where scientific, technical, or other specialized knowledge
              will assist the fact finder in determining a fact in issue or
              in understanding the evidence, an expert witness may
              testify in the form of an opinion, N.C.R. Evid. 702, and the
              expert may testify as to the facts or data forming the basis
              of her opinion, N.C.R. Evid. 703.

State v. Kennedy, 320 N.C. 20, 32, 357 S.E.2d 359, 366 (1987) (emphasis added). Here,

the trier of fact was the trial judge, not a jury.

       The trial court found:

              106. Dr. Sandra Newes was tendered to Court as an
              expert witness in the field of Clinical Psychology by
              Counsel for the Respondent Mother. The Court finds that
              Dr. Newes has never met with, observed, or tested the
              minor child. She has never had involvement in a
              Department of Social Services’ case. There is insufficient


                                           -4-
                                     IN RE: K.G.W.

                                   Opinion of the Court



             evidence to show that any opinion Dr. Newes would provide
             to the Court in this case would be based on sufficient,
             reliable data in regard to this juvenile. The Court sustains
             the Agency and Guardian ad Litem Program’s objection to
             Dr. Sandra Newes testifying as an expert witness in this
             case. The Court specifically finds that Dr. Newes’
             [proffered] testimony will not assist the trier of fact to
             understand the evidence or determine any facts in issue.

(Emphasis added.)

      Thus, the trial court did not really determine that Dr. Newes did not meet the

qualifications of professional education and experience to testify as an expert witness

under Rule 702 but rather determined due to her unfamiliarity with the child, she

simply had no testimony to offer which the trial judge as the trier of fact would deem

to be persuasive. As the trier of fact, the trial judge was free to determine the

credibility of the evidence and weigh it as he saw fit. See Riley v. Ken Wilson Ford,

Inc., 109 N.C. App. 163, 168, 426 S.E.2d 717, 720 (1993) (“When the trial judge sits

as trier of fact she has the duty to determine the credibility of the witnesses and weigh

the evidence; her findings of fact are conclusive on appeal if supported by competent

evidence.”) The trial court was under no obligation to consider Dr. Newes’s testimony

as credible or of substantial weight even if the trial court allowed her to testify as an

expert witness.   See generally id.    Therefore, we need not address respondent’s

numerous issues on appeal regarding Rule 702 or other Rules of Evidence regarding

expert testimony as this was not the basis of the trial court’s sustaining the objection

to Dr. Newes’s testimony.


                                          -5-
                                      IN RE: K.G.W.

                                    Opinion of the Court



       Respondent also argues that the trial court improperly limited her offer of proof

regarding Dr. Newes. But the trial court allowed defendant and Dr. Newes to provide

an offer of proof for approximately 14 pages of the transcript. The offer of proof sets

forth the opinions which Dr. Newes would have presumably described in greater

detail, if allowed to testify as an expert. As the trial court noted, “[t]his is an offer of

proof[,]” and it was not testimony. The proffer was sufficient for the trial court to

understand Dr. Newes’s evaluation of the case and opinions, but also sufficient for

the trial court to determine that her lack of a personal evaluation of the child and her

lack of juvenile court experience rendered her testimony of no use to the trial court.

       Furthermore, the trial court did not, as respondent argues, “deprive[ ] Mother

of a fundamental right [which] resulted in harm” by not permitting testimony from

Dr. Newes as an expert witness, because again, the trier of fact’s ability to weigh the

evidence is paramount with any witness testimony, lay or expert. See generally id.

Certainly it would have been helpful to respondent had the trial court weighed her

evidence differently throughout this case, but as the trier of fact on this issue, the

trial court was not bound to find respondent’s evidence to be credible or give it more

weight than any other evidence, so the trial court did not deny respondent’s rights.

       Respondent also argues that “[t]he trial court’s findings of fact excluding Dr.

Newes’s expert testimony are not supported by the evidence[.]” Here too, respondent

has numerous sub-points:



                                           -6-
                                     IN RE: K.G.W.

                                    Opinion of the Court



              1.    The evidence established that Dr. Newes’ expert
              opinion was based on sufficiently reliable data regarding
              Ginny based on the standards in the psychology profession.

              2.     Dr. Newes’ expert opinion related to Ginny’s best
              interest and would assist an impartial trier of fact to
              understand the evidence and determine the primary fact at
              issue.

              3.     The trial court’s unsupported findings of fact and
              order excluding Dr. Newes’ testimony deprived Mother of
              her right to present evidence and receive a fair trial.

       While respondent’s argument is framed as a challenge to the findings of fact,

she is really challenging the trial court’s determination, in its discretion, see generally

id., that Dr. Newes’s testimony would not be helpful based upon her lack of contact

with the child and her lack of experience in juvenile matters. The trial court did not

allow Dr. Newes to testify as an expert because he did not find her testimony

persuasive due to the fact that she had “never met with, observed, or tested the minor

child[, and s]he has never had involvement in a Department of Social Services’ case.”

The “reliable data” respondent notes is Dr. Newes’s expertise in her field, which is

not at issue on appeal. Essentially, the trial court determined Dr. Newes did not have

expertise “in regard to this juvenile” which was supported by the evidence.

       Respondent also notes that it is not always necessary that an expert witness

such as a psychologist or physician personally examine a person before they are

permitted to testify as an expert witness about that person’s condition. That is true

but irrelevant to this case. This trial judge, who was also the trier of fact, determined


                                           -7-
                                    IN RE: K.G.W.

                                   Opinion of the Court



that under the unique circumstances of this case and the characteristics of this

juvenile, an expert evaluation by a psychologist who had not worked with the juvenile

and who lacked experience in juvenile court matters was not helpful to the trier of

fact. Another trial judge may have made a different discretionary determination and

weighed the evidence differently and thus allowed Dr. Newes’s testimony because it

would be helpful to that trial judge, but as an appellate court, it is not our role to

determine the weight to give to the evidence in either event. See Kelly v. Duke Univ.,

190 N.C. App. 733, 738–39, 661 S.E.2d 745, 748 (2008) (“On appeal, this Court may

not reweigh the evidence or assess credibility.”).

      In summary, the trial court actually did not directly rule on respondent’s

request to allow Dr. Newes to testify as an expert witness; rather, the trial court

determined that even if Dr. Newes was an expert in the field of clinical psychology,

she simply did not have any evidence to offer to him as the trier of fact that he would

deem to be credible and persuasive. The trial court allowed respondent to present a

lengthy offer of proof, all of which the trial court heard. In actuality, respondent is

asking this Court to weigh the evidence differently, in her favor, and conclude that

Dr. Newes’s opinion should have been useful to the trier of fact. We are not the fact

finder; this we cannot do. See id. These arguments are overruled.

                                  III.    Conclusion

      For the foregoing reasons, we affirm.



                                          -8-
                       IN RE: K.G.W.

                      Opinion of the Court



AFFIRMED.

Judges CALABRIA and INMAN concur.




                             -9-